Order entered December 14, 2015




                                             In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                      No. 05-15-00562-CR

                          TRAMON DEVONTE MATHIS, Appellant

                                               V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the 283rd Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. F13-20970-T

                                           ORDER
          The Court GRANTS the December 10, 2015 motion of Katherine Drew to withdraw as

counsel. We DIRECT the Clerk to remove Katherine Drew as appellant’s appointed attorney of

record.

          We ORDER the trial court to appoint new counsel to represent appellant on this appeal

and to transmit the order appointing new counsel to this Court by JANUARY 4, 2015.

          We DIRECT the Clerk to send copies of this order to the Honorable Rick Magnis,

Presiding Judge, 283rd Judicial District Court; Felicia Pitre, Dallas County District Clerk;

Katherine Drew; and the Dallas County District Attorney’s Office.

                                                      /s/   ADA BROWN
                                                            JUSTICE